EXHIBIT October 10, 2008 IMMEDIATE RELEASE Contact:Thomas G. Bevivino 410.260.2000 Severn Bancorp, Inc. Announces Third Quarter Earnings Severn Bancorp, Inc. (Nasdaq – SVBI) the parent company of Severn Savings Bank, FSB (“the Bank”) and Hyatt Commercial, today announced earnings for the third quarter ended September 30, Net income for the third quarter decreased approximately 75.0% to $0.6 million (unaudited), or $.06 per share, compared to $2.4 million (unaudited), or $.24 per share for the third quarter of 2007.Net income decreased approximately 51.1% to $4.3 million, or $.43 per share for the nine months ended September 30, 2008, compared to $8.8 million, or $.88 per share for the nine months ended September 30, 2007. “While we are pleased by our continuing ability to post profitable results during a quarter in which we substantially increased our loan loss reserves, we continue to focus on the many challenges being faced by financial institutions in today’s unprecedented times,” said Alan J. Hyatt, President and Chief Executive Officer. “Our nonperforming loans increased from the second quarter, and we anticipate that our results will continue to be challenged for the foreseeable future.However, we remain confident in our ability to manage through this difficult environment and feel we are taking appropriate steps relative to our environment. Our primary focus is to maintain the safety and soundness of the Bank, which continues to be well capitalized." With approximately $960 million in assets, Severn Savings Bank, FSB is a full service community bank offering a wide range of personal and commercial deposit products, as well as residential and commercial mortgage lending in Anne Arundel County and, to a lesser extent, in other parts of Maryland, Delaware and Virginia.The Bank has four branch locations, at 200 Westgate Circle and 1917 West Street in Annapolis, 413 Crain Highway in Glen Burnie and 3083 Solomon’s Island Road in Edgewater.Severn’s website is www.severnbank.com. For additional information or questions, please contact Thomas G. Bevivino, or S.
